        Case 3:17-cv-03695-MMC Document 292 Filed 08/21/20 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                       CIVIL MINUTES


Date: August 21, 2020             Time: 9:00 - 9:42              Judge: MAXINE M. CHESNEY
                                        = 42 minutes


Case No.: 17-cv-03695-MMC         Case Name: Planet Aid, Inc. v. Reveal, Center for Investigative
                                                                 Reporting



Attorney for Plaintiff: Samuel Rosenthal
Attorney for Defendant: Ethan Forrest and Thomas Burke

Deputy Clerk: Tracy Geiger                             Court Reporter: Ruth Levine Ekhaus

                                       PROCEEDINGS

Plaintiffs’ Motion for Leave to File Excess Pages re: Opposition to Motion to Strike;
    Setting Briefing Schedule – Held Telephonically.

Court granted plaintiffs’ motion – Opposition (up to 40 pages) due: September 22, 2020.

Defendant’s reply (up to 25 pages) due: October 26, 2020.



Case continued to: November 20, 2020 at 9:00 AM – Defendant’s Motion to Strike
                                                      Plaintiffs’ Complaint
